The material question in this case is whether a person receiving aid as a poor sick person from the officers of the poor in a city or county, in the absence of any representations as to his responsibility or physical condition, incurs a liability to repay the amount expended on his or her behalf by such city or county.
The claim was that the plaintiff was entitled to recover of the defendant's testatrix an amount of money paid by it to the Albany Homœopathic Hospital for the care and maintenance of such testatrix, as a poor person.
The question arises in proceedings under the statute, upon a reference authorized by the surrogate, to determine claims against the estate of the testatrix. At the close of the plaintiff's evidence the defendant moved for a nonsuit, which was denied by the referee and the defendant excepted. The motion was based upon the ground that no application or request for aid or assistance on the part of defendant's testatrix to the authorities of Albany had been shown, and that without such proof the action could not be sustained.
This proof was essential upon the theory of the case presented by the plaintiff, and not having been furnished, the exception to the refusal to dismiss the claim was well taken. We might properly dismiss the discussion of the case at this point; but as that would not wholly satisfy the object of counsel as exhibited by the argument, we have thought it *Page 172 
proper to indicate our views as to the propriety of the action generally. The proof showed that the city of Albany had paid to the Homœopathic Hospital the sum of $538.28 for care and maintenance furnished to Mary E. Payne under an order made by its overseer of the poor, directing the hospital to extend aid to her. There was no evidence that this order was issued upon the application of the testatrix, or of any one upon her behalf. It was proved that such applications were usually made, and also that such orders were sometimes issued without any application.
It is obvious that this claim, if supportable at all, must be so upon the principles which obtain in actions to recover back moneys paid and expended by one person for another.
It is an elementary principle in such actions that money voluntarily paid out by one for another cannot be recovered back. (1 Parsons on Contracts, 471 et seq.) In order to support such an action it is essential that a request on the part of the person benefited, to make such payment, either expressed or fairly to be implied from the circumstances of the case, must be proved. (Addison on Contracts, 1055, Wright v. Garlinghouse,26 N.Y. 539; Wellington v. Kelly, 84 id. 546.)
To bring itself within these rules, the respondent claims that the testatrix was legally liable to the hospital for the debt incurred for her board and maintenance, and that inasmuch as the city has paid that liability upon the implied request of the testatrix, her estate is liable to the plaintiff for such payment.
We are of the opinion that, under the circumstances of this case, no such liability was incurred by the testatrix to the hospital; neither is there any proof that she, directly or indirectly, requested the plaintiff to pay such liability or incur such expenses for her benefit. It is claimed that such request may be inferred from a presumption applying to the acts of public officers, that they have performed such legal duties as the law imposes upon them and that the law makes it their duty to make inquiries and afford aid to the poor sick. No *Page 173 
such duty is expressly imposed by the statute, and, if it exists at all, it is itself an implication from the nature of the powers conferred upon them. It relates to a course of conduct and not to any specific act, and is not such a specific duty as authorizes the application of the rule in question. Neither can such a presumption be indulged in as to a vital jurisdictional fact in favor of the officers, or the principal they represent, in an action which is founded solely upon the condition of a performance of duty by them.
The claim that they were requested to act lies at the foundation of the alleged right of recovery, and is a substantive fact in the controversy, not the subject of a presumption. (Sheldon v. Wright, 7 Barb. 39; People v. City ofBrooklyn, 21 Barb. 484; U.S. v. Ross, 92 U.S. 281.)
There is no claim that the testatrix made any personal application to the poor authorities for relief, but it is sought to raise a presumption that some one, who is not shown, made some sort of application in her behalf, because, as it is argued, that such application was usually made. It is not shown that such person, whoever it might be, had any authority from the testatrix to make such application, or any representations in her behalf, or what representations were in fact made in regard to her circumstances or condition upon that occasion. If the court were at liberty to draw inferences from the circumstances shown, they could infer only that before extending aid the city authorities, in the performance of their duty, had examined into the circumstances of the defendant's testatrix and found she was entitled to such aid. There is no evidence in the case but that she was, in fact, a person entitled to relief under the law, and we cannot see how the alleged presumption, even if it was indulged, could aid the plaintiff's case.
But we do not think that a request for aid can be implied from the circumstances stated, or, if it can, that it was anything more than the usual solicitation for charity which apparently needy persons make to the poor authorities, and for receiving which no implied promise can be raised for *Page 174 
reimbursement. The fund from which the moneys were advanced was created for the purpose of affording gratuitous relief to the indigent poor, and if an applicant therefor did not come within the description of persons entitled to such relief, the authorities were not authorized to grant it. The law contemplates some examination by the authorities into the circumstances of objects of charity, and if that does not show them to belong to the class entitled, under the statute, to aid, it is their duty to deny relief. The circumstances which control the exercise of the power to grant relief to poor persons are so various in the cases of different persons, and are so incapable of being defined by strict rules, that much must be left to the judgment and discretion of the officers.
The possession of some property by a person does not always and necessarily preclude such person from a just claim for relief. The question of the propriety of relief is confided to the discretion of the poor authorities, and if they grant the relief asked, it is to be presumed they have made such investigations as they deemed necessary, and have determined the question as to the right of the party examined to such relief. There is no provision made in the law for a review of that determination, and such aid, once furnished, must thereafter be regarded as a charity extended by the city to the object of their benevolence without expectation of reimbursement. (Deer Isle v. Eaton,12 Mass. 320; Medford v. Learned, 16 id. 215.) The misjudgment of the officers of the poor as to the necessities of the person relieved raises no implied promise on the part of such person that he will repay moneys expended in his behalf.
It is urged by the respondent that every person is, in law, primarily liable to support himself. It is quite probable that most persons who do not support themselves are likely to get little or very poor support from any one; yet it is not true, as a legal proposition, that every person is liable to support himself. Every person has a natural right to choose the mode and manner of his life, and, so long as he does not violate any positive provision of law, to follow it, and if aid and assistance *Page 175 
are voluntarily furnished by the charitable and credulous without deception to such person, we know of no rule that enables the persons giving to recover back from the object of their benevolence the moneys so advanced to him. (Deer Isle v.Eaton, supra.)
It is also claimed by the respondent that the moneys paid may be recovered back upon the ground that they were paid under a mistake of fact. Even if this were so, it affords no claim against a third person who has made no request for the payment of such moneys; but a more conclusive answer to the contention rests in the fact that there is no evidence that any such mistake occurred.
The case is destitute of any evidence that the defendant's testatrix was not a proper object of bounty at the time the relief was extended to her.
The judgment of the General Term, and that entered upon the report of the referee, should, therefore, be reversed and a new trial ordered, with costs to abide the event.
All concur.
Judgment reversed.